900 So.2d 625 (2005)
Elijah Eugene LEWIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1814.
District Court of Appeal of Florida, Third District.
March 16, 2005.
Rehearing Denied May 6, 2005.
Elijah Eugene Lewis, in proper person.
Charles J. Crist, Jr., Attorney General, and Paulette R. Taylor, Assistant Attorney General, for appellee.
*626 Before COPE, RAMIREZ, and WELLS, JJ.
PER CURIAM.
This is Elijah Eugene Lewis's sixth motion to correct illegal sentence. We affirm because his thirty-year sentence as a habitual violent felony offender for his conviction of a first degree felony is authorized because "when imposing an HVFO sentence the trial [court] has discretion as to the length of sentence." Lovett v. State, 773 So.2d 574, 576 (Fla. 3d DCA 2000) (citations omitted). The defendant relies heavily on Donald v. State, 562 So.2d 792 (Fla. 1st DCA 1990), but the Florida Supreme Court overruled that case on the issue of discretion in habitual offender sentencing in State v. Washington, 594 So.2d 291 (Fla. 1992). As in Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999), the defendant is abusing the judicial process by filing successive motions that attempt to litigate issues that were, could, or should have been raised either on direct appeal or in his previous motions.
Affirmed.